         Case 4:18-cv-00118-BMM Document 104 Filed 02/03/20 Page 1 of 3



                    IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF MONTANA
                           GREAT FALLS DIVISION

ROSEBUD SIOUX TRIBE, et al.,

          Plaintiffs,
                                                          CV-18-118-GF-BMM
    v.

DONALD J. TRUMP, et al.,

           Defendants,
                                                                  ORDER
    and

TC ENERGY CORPORATION, et al.,

           Defendant-Intervenors.


         The Court granted, in part, and denied, in part, TC Energy’s and Federal

Defendants’ Motions to Dismiss on December 20, 2019. (Doc. 92.) The Court’s

Order denying Defendants’ Motions to Dismiss fully resolved those motions. The

Court also ordered all parties to submit supplemental briefing on or before January

24, 2020. (Doc. 93.) All parties complied. (Docs. 95, 99 & 101.) The Court further

provided the parties with the opportunity to file response briefs to their opponents’

supplemental briefs on or before February 14, 2020. (Doc. 93.)

         TC Energy has filed a motion for summary judgment. (Doc. 96.) Plaintiffs

thereafter filed a motion requesting a status conference. (Doc. 100.) Plaintiffs seek

direction from the Court as to the order, timing, and management of the pending
                                           1
       Case 4:18-cv-00118-BMM Document 104 Filed 02/03/20 Page 2 of 3



motions and overlapping briefing schedule. (Id. at 3.) The Court understands

Plaintiffs’ need for clarification, but does not believe a status conference proves

necessary to provide such clarification.

      The Court possess the inherent power to manage its own affairs to achieve

the orderly and expeditious disposition of cases. See Link v. Wabash R. Co., 370

U.S. 626, 630–31 (1962). Upon review of the most recent docket filings, the Court

determines that the parties should not file response briefs to the supplemental

briefs, as previously ordered on December 20, 2019. (Doc. 93.) The Court will

consider the arguments each party made in its supplemental briefing as it considers

summary judgment motions.

      The parties shall, if they wish to file the following motions, responses, and

replies, observe this schedule:

      Plaintiffs shall respond to TC Energy’s Motion
      for Summary Judgment (Doc. 96) on or before:          February 18, 2020

      Plaintiffs shall move for summary judgment
      on or before:                                         February 18, 2020

      Federal Defendants shall move for summary
      judgment on or before:                                February 18, 2020

      TC Energy shall reply to Plaintiffs’ response to
      TC Energy’s Motion for Summary Judgment on
      or before:                                            March 9, 2020

      TC Energy and Federal Defendants shall respond
      to Plaintiffs’ Motion for Summary Judgment on
      or before:                                     March 9, 2020
                                           2
       Case 4:18-cv-00118-BMM Document 104 Filed 02/03/20 Page 3 of 3



      Plaintiffs shall respond to Federal Defendants’
      Motion for Summary Judgment on or before:         March 9, 2020

      Federal Defendants shall reply to Plaintiffs’
      response to Federal Defendants’ Motion for
      Summary Judgment on or before:                    March 23, 2020

      Plaintiffs shall reply to TC Energy’s and
      Federal Defendants’ responses to Plaintiffs’
      Motion for Summary Judgment on or before:         March 23, 2020

      The Court will conduct a hearing on any pending motions on March 25,

2020, at 1:30 p.m.

      It is hereby ORDERED that Plaintiffs’ Motion for a Status Conference

(Doc. 100) is DENIED.

      IT IS FURTHER ORDERED that the parties shall follow the schedule as

set forth above.

      DATED this 3rd day of February, 2020.




                                         3
